Citation Nr: 1602207	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.  

2.  Entitlement to a compensable initial rating for a laryngeal malignancy, right vocal cord.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2010 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida, which granted service connection for anxiety disorder, evaluated as 10 percent disabling, effective May 12, 2009.  

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in September 2015.  A transcript of that hearing has been included in the claims file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran that explained that the VLJ who had presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a hearing before a different VLJ; otherwise, the case would be assigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

In April 2014, the agency of original jurisdiction awarded service connection for malignancy of the right vocal cord, and evaluated the disability as noncompensable.  The Veteran submitted a notice of disagreement with the initial rating for that disability.

At his hearing the Veteran testified that he was unemployed and indicated this was due to the effects of his psychiatric disability.  Although previously denied, TDIU is an element of the initial rating for the psychiatric disability on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

During the hearing, the Veteran stated that his psychiatric disability had gotten worse since the last VA examination in 2010.  He is entitled to a new examination in light of the evidence of worsening.  Snuffer v. Gober, 10 Vet App 400 (1997).

At his hearing the Veteran also testified that he received VA treatment for his psychiatric disability every three months.  In January 2010 an counselor at a Vet Center summarized the Veteran's treatment, but did not provide treatment records..  VA has a duty to obtain records of this treatment.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has been awarded Social Security Administration (SSA) disability benefits.  Although the file contains the decision by SSA, the medical records used by the agency to grant the Veteran benefits are not of record.  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993).

Finally, the Veteran has submitted a notice of disagreement with the noncompensable evaluation that has been assigned for his service-connected right vocal cord disability.  The Board is required to remand this issue so that a statement of the case may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the AOJ for the following development:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Ask that the Veteran identify all sources of medical treatment for any psychiatric or other service connected disability; and authorize VA to obtain records of treatment outside VA.  Then take the necessary steps to obtain identified records that are not already in the claims file.

3.  Regardless of the Veteran's response, obtain all records of VA, including Vet Center, treatment for a service connected disability that are not already of record.  The Veteran may have received treatment through a Vet Center or a VA outpatient clinic, along with VA Medical Centers located in both Florida and Michigan.  

4.  If any identified records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken with regard to his claim; so that he will have an opportunity to obtain and submit the records himself. 

5.  The AOJ should obtain all documents pertaining to the award of disability benefits to the Veteran by the SSA.  Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.  If requests for records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.

6.  Then schedule the Veteran for a VA examination to evaluate the severity of his service connected psychiatric disability.  The examiner should review the claims folder.  The examiner should also provide comments as to whether the psychiatric disorder, in conjunction with the other service connected disabilities, effects, in any manner, the Veteran's ability to obtain and maintain gainful employment, for which his education and experience would qualify him.  

7.  Issue a statement of the case addressing the initial rating for laryngeal malignancy.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is received. 

8.  If the Veteran does not meet the percentage requirements for TDIU during any period since May 12, 2009, refer the claim for TDIU to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

9.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The purpose of the examination requested in this remand is to obtain information needed to adjudicate the Veteran's appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) his failure without good cause to report for scheduled examination could result in denial of the claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




